 


114 HR 2370 IH: End Anonymous Patents Act
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2370 
IN THE HOUSE OF REPRESENTATIVES 
 
May 15, 2015 
Mr. Deutch introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 35, United States Code, to require disclosure of ownership and transfers of ownership of patents, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the End Anonymous Patents Act. 2.Disclosure of ownership of patents (a)Disclosure of ownership of patentsSection 261 of title 35, United States Code, is amended— 
(1)in the first paragraph, by striking Subject and inserting (a) Personal property.—Subject; (2)in the second paragraph, by striking Applications and inserting (b) Assignment.—Applications; 
(3)in the third paragraph, by striking A certificate and inserting (c) Evidence of execution of transfer.—A certificate; (4)In the fourth paragraph, by striking An assignment and inserting (d) Notice or recordation required.—An assignment; and 
(5)by adding at the end the following:  (e)Disclosures of ownership (1)New patentsUpon the issuance of a patent under this title, the entity to which the patent is issued shall file with the Office a disclosure of the owner of the patent and any real party in interest in the patent. 
(2)Payment of maintenance feesUpon the payment of the maintenance fee required under section 41(b), the owner of the patent shall file with the Office a disclosure of the identity of the owner of the patent and any real party in interest in the patent. (3)Notice of transfer of ownershipWhenever any patent, any application for patent, or any interest therein, is sold, granted, or conveyed, the entity to which the patent, application, or interest is sold, granted, or conveyed shall, within 90 days after the date of the sale, grant, or conveyance, file with the Office a disclosure of the sale, grant, or conveyance, and any real party in interest in the patent, application, or interest. 
(4) Form and manner of disclosuresThe Director shall prescribe by regulation the form and manner in which disclosures are to be made under paragraphs (1), (2), and (3). The Director shall include, among the real parties in interest, for purposes of such disclosures— (A)any entity that has the legal right to enforce the patent through an infringement action; 
(B)any ultimate parent entity of an entity described in subparagraph (A); and (C)any entity that has a controlling interest in the enforcement of the patent, including any ultimate parent entity not included under subparagraph (A) or (B). 
(5)Limitation on damagesAny entity that fails to comply with any of the requirements under this subsection with respect to a patent or application for patent may, in any action brought by the person or entity for infringement of the patent, only collect damages from the date on which such requirement is met. The Director shall by regulation specify what constitutes noncompliance for purposes of this paragraph. (6)DefinitionIn this subsection, the term ultimate parent entity means an entity that is not controlled by any other entity.. 
(b)Effective dateThe amendments made by this section shall take effect upon the expiration of the 180-day period beginning on the date of the enactment of this Act.  